DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yanagihara (JP 2009100526 A).
Regarding claims 11 and 17, Yanagihara discloses a motor controller (e.g. Fig. 1: 4 & 7 and [0011-0012]) that controls rotation of a brushless motor (e.g. Fig. 1: 1 & [0010]) including a rotor that includes a magnet having magnetic poles (Fig. 1: 2 & [0010]), and a stator that includes coils of a plurality of phases (Fig. 1: U, V, W & [0010]), the motor controller comprising: 
an energization pattern determiner (e.g. Fig. 1: 7, 21 & [0016]) that determines an energization pattern that specifies a coil to be energized from the coils of a plurality of phases; and 
a current supply (e.g. Fig. 1: 6) that supplies a current to a coil specified by the energization pattern in an energization period, the energization period being a total time between determination of a certain energization pattern and determination of a next energization pattern which is immediately subsequent to and different from the certain energization pattern (since the energization period corresponds to a time period a current being supplied to a coil specified by a determined energization pattern, the whole time that the coil is being energized is broadly considered as the energization period, and the specified energization pattern would be determined from the start of the energization period until the end of the energization period, which is immediately prior to determining the next energization period); 
wherein the current supply includes: 
a first operation mode (e.g. 180 degree switching scheme) in which the energization period is only a supply period that supplies current; and a second operation mode (e.g. 120 degree switching scheme) in which the energization period includes the supply period and a stop period that stops current supply (e.g. Figs. 3-4 & [0020-0024]: no pause period in 180 degree control).  
Regarding claims 12 and 18, Yanagihara discloses wherein a ratio of the supply period to the energization period in the second operation mode is such that a sum total of currents supplied in the energization period is larger than a minimum value of a sum total of currents that rotate the rotor (e.g. Figs. 1-4: in order for the motor to rotate, current supplied by the inverter has to be greater than the current required to rotate the rotor).  
Regarding claims 13 and 19, Yanagihara discloses the current supply operates in the first operation mode when a length of the energization period is longer than a predetermined length, and is switched to operation in the second operation mode when the length of the energization period is equal to or shorter than the predetermined length (e.g. Figs. 3-4 & [0020-0024]: the length of energizing period is longer in 180 degree control since there is no pause period).  
Regarding claim 15, Yanagihara discloses a brushless motor (Fig. 1: 1) comprising: a rotor including a shaft extending along a central axis and a magnet including magnetic poles (e.g. [0010]); a stator located in the radial direction of the shaft (e.g. [0010]: since rotor comprises the shaft, stator must be surrounding the rotor and shaft; thus, in the radial direction of the shaft since it is a rotating motor), and holding each of coils of a plurality of phases to face the rotor (Fig. 1: 2 & [0010]); and the motor controller according to claim 11 (see rejection of claim 11 above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (JP 2009100526 A) in view of Horng (US 20110227519 A1).
Claim 16 (new): Yanagihara discloses the brushless motor according to claim 15 (see rejection of claim 15 above).  Yanagihara fails to disclose, but Horng teaches a fan comprising the brushless motor; and an impeller attached to the shaft and rotatable with the shaft (e.g. [0002-0004]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yanagihara with the teachings of Horng to implement the known motor of Yanagihara in the application of a cooling fan as suggested by Horng, since it is known in the art to use any suitable type of motor in a cooling fan, and applying the known type of motor as the motor of a cooling fan would have been obvious to one skilled in the art and would have yielded only predictable result to one skilled in the art.  
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (JP 2009100526 A) in view of Horng (US 20110227519 A1) and Colombo (US 2003/0122521 A1).
Regarding claims 14 and 20, Yanagihara fails to disclose, but Colombo teaches the current supply operates in the first operation mode (i.e. starting and aligning a motor) when an externally supplied voltage is lower than a predetermined voltage, and is switched to operation in the second operation mode when the externally supplied voltage is equal to or higher than the predetermined voltage ([0039]: only small voltage is used for aligning a motor).  
Horng is further cited to teach it is known to start a motor by using two operation steps (Figs. 5- 7b: aligning the motor in S1-S2 with longer energization period, and normally rotate the rotor afterward in S3-S4 with shorter energization period) with the first operation step including aligning a motor.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yanagihara with the teachings of Colombo and Horng to switch between first operation and second operation based on supply voltage, since it is known in the art to align a motor before rotating the rotor in a desired direction so as to control the motor direction more accurately.
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the amended limitations in claims 11 and 17, the examiner disagrees with the arguments based on the following reason(s):
The disclosure including the specification of the instant application and the claims fails to clearly define how to determine a time from the determination of the current energization pattern to the determination of a next energization pattern, and/or how to determine a total time between the determination of a specified current energization pattern and determination of a next energization pattern.  No clear description in the specification or limitation in the claims define when would be the time considered as the energization period determination time.  Without clearly know when is the start time of the claimed “time” or “total time”, the “time” and/or “total time” in the claim is broadly interpreted as the duration of the claimed energization time period.
Since Yanagihara discloses an energization pattern for energizing a coil in a time period and another energization pattern for energizing the coil in an immediately subsequent time period, Yanagihara discloses the claimed invention (interpreting the the energization time period of a specified energization pattern as the total time).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846